Citation Nr: 0805733	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  05-30 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder prior to March 9, 
2006.  

2.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1966 to 
October 1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2005 Decision Review Officer 
Decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wichita, Kansas.

In the March 2005 decision, service connection was granted 
for post-traumatic stress disorder (PTSD) and was assigned a 
50 percent disability rating, effective March 6, 2002.  The 
veteran appealed the assigned disability rating.  In an 
October 2006 rating decision, PTSD was increased to 70 
percent, effective March 9, 2006.  


FINDING OF FACT

Throughout the period currently on appeal, manifestations of 
PTSD include significant occupational and social impairment; 
near continuous panic or depression affecting the ability to 
function independently, appropriately, or effectively; 
nightmares; insomnia; isolation; avoidance; hypervigilance; 
difficulty communicating; obsessive rituals; short and long-
term memory problems; and psychotic thinking.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 70 percent for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

2.  The criteria for an increased rating in excess of 70 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify claimants for VA benefits of 
information necessary to submit in order to complete and 
support a claim and has a duty to assist claimants in the 
development of evidence.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

The basic VCAA notice requirements in this appeal have been 
satisfied by virtue of letters sent prior to the initial 
adjudication to the veteran in August 2002 and February 2005.  
These letters advised the veteran of the information 
necessary to substantiate his claim and of his and VA's 
respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In addition, the February 2005 and May 2005 
letters expressly told the veteran to provide any relevant 
evidence in his possession, while the August 2002 letter 
implicitly told him to do so.  See 38 C.F.R. § 3.159(b)(1); 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

The veteran was informed that the effective date for payment 
purposes would be determined based on when VA received the 
claim and when the evidence that establishes the basis for 
the disability rating was submitted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  He was notified that he 
could take up to a year from the date of the VCAA letter to 
submit any relevant information and evidence but that, if he 
took more than one year and his claim was granted, he may 
lose money because VA would not be able to pay him back to 
the date he filed his claim.  Since the veteran's claim is 
being granted for the entire period on appeal, the veteran 
will not be prejudiced if the notification is lacking a 
sufficiently specific description of matters involving the 
assignment of an effective date.  

The recently issued decision of Vazquez-Flores v. Peake, -- 
Vet. App. --, No. 05-0355, 2008 WL 239951 (Jan. 30, 2008), 
sets out the minimum notification requirements for 
substantiating an increased rating claim.  Under 38 U.S.C.A. 
§ 5103(a), VA must notify the claimant that the claimant must 
provide or ask VA to obtain medical or lay evidence 
demonstrating (1) a worsening or increase in severity of the 
disability, and (2) the effect that this worsening has on the 
claimant's employment and daily life.  VA must also provide 
at least a general notice to the claimant of any additional 
rating criteria, such as a specific measurement or test 
result, that must be satisfied in order to grant a higher 
disability rating.  The claimant must be notified that, 
should an increase in disability be found, a rating from 0 
percent to up to 100 percent (depending on the disability 
involved) will be determined by applying the relevant 
diagnostic codes.  This notice should also state that 
diagnostic codes compensate for a particular disability based 
on (1) the nature of the symptoms of the condition for which 
disability compensation is being sought, (2) their severity 
and duration, and (3) their impact upon employment and daily 
life.  The notice must provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
VA to obtain) that are relevant to establishing entitlement 
to increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

In this case, the claimant was given this information in the 
May 2005 VCAA notice and in the August 2005 statement of the 
case.  Cumulatively, the veteran was informed of the 
necessity of providing medical or lay evidence demonstrating 
a worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  He was also notified of the specific rating 
criteria used to rate PTSD claims.  The claimant was informed 
that should an increase in disability be found, a disability 
rating will be determined by applying the relevant diagnostic 
code.  He was also given examples of pertinent medical and 
lay evidence that may be submitted or requested that are 
relevant to establishing entitlement to increased 
compensation.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  The 
claims file contains all available evidence pertinent to the 
claim, including VA medical records, personal statements, 
Social Security Administration records, and VA examination 
reports from July 2003 and March 2005.  There is no 
pertinent, outstanding evidence that requires further 
development.  Therefore, the duty to notify and assist having 
been met, the Board turns to the analysis of the veteran's 
claim on the merits.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which assigns 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4 (2007).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2007).  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  VA also 
considers whether staged ratings, that is, separate ratings 
for separate periods of time based on the facts found, may be 
appropriate.  Fenderson v. West, 12 Vet. App. 119 (1999).

In the case at hand, the veteran's PTSD is rated under 
38 C.F.R. § 4.129, Diagnostic Code 9411, and was initially 
evaluated as 50 percent disabling under the General Rating 
Formula for Mental Disorders.  This Formula provides a 50 
percent disability rating where there is objective evidence 
demonstrating occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory, for example retention of only 
highly learned material, forgetting to complete tasks; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is objective 
evidence demonstrating occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near continuous panic or depression 
affecting the ability to function independently, 
appropriately, or effectively; impaired impulse control, such 
as unprovoked irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; and the inability to establish 
and maintain effective relationships.  Id.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living, 
including maintenance of minimal personal hygiene; and 
disorientation to time and place, memory loss for names of 
close relatives, own occupation, or own name.  Id.

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).  Under the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
Edition (DSM-IV), GAF scores ranging between 61 to 70 reflect 
some mild symptoms, for example depressed mood and mild 
insomnia; or some difficulty in social, occupational, or 
school functioning, for example occasional truancy, or theft 
within the household; but generally functioning pretty well, 
and has some meaningful interpersonal relationships.  A GAF 
score of 51 to 60 represents moderate symptoms, with moderate 
difficulty in social and occupational functioning.  A GAF 
score of 41 to 50 signifies serious symptoms, for example 
suicidal ideation, severe obsessional rituals, and frequent 
shoplifting; or any serious impairment in social, 
occupational, or school functioning, for example no friends, 
unable to keep a job.  A GAF score of 31 to 40 signifies some 
impairment in reality testing or communication, or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood, for example where a 
depressed man avoids friends, neglects family, and is not 
able to work.  

According to a March 2002 VA medical center record, the 
veteran experienced intense anxiety and paranoia when he did 
not take his medicine.  He reported having panic attacks and 
would begin to shake all over.  It was noted that the veteran 
was still probably having nightmares, as he would wake up 
with wet pillows, but he did not remember the dreams.  He 
described having dissociative episodes when driving, saying 
he spaced out and would suddenly see the road.  It was noted 
that he had significant PTSD symptoms, but he was less 
disorganized, less anxious, and less depressed.  

VA medical records from May 2002 to July 2002 noted that the 
veteran did not sleep well and had nightmares if he did not 
take his medicine.  He reported feeling not so overwhelmed 
and angry, and had been able to relax on his porch and do a 
little fishing.  He was helping his wife.  It was reported 
that his PTSD symptoms were still significant enough to 
impair concentration and energy to the extent that he is not 
employable.  These records note increased anxiousness and 
lability if the veteran did not take his medicines.  He 
participated in the VA Medical Center's creative art clinic.  

According to an August 2002 clinical note, the veteran's wife 
wrote a letter expressing concern about the veteran not 
taking his medicines and having more nightmares and being 
more irritable.  The veteran also reported that he was 
engaging in hobbies that he enjoyed.  
 
The veteran's wife submitted a statement in August 2002 
noting that the veteran had nightmares ever since she had 
known him.  She noted that they were married in October 1969.  
She stated that the veteran's nightmares were about Vietnam 
and that he woke up fighting and throwing his arms around.  
She stated that he talked in his sleep, tossed and turned, 
and had night sweats.  

The July 2003 VA examination report noted that the veteran 
had not been hospitalized for psychiatric reasons since his 
discharge from service and that he began receiving outpatient 
psychiatric care in 2001.  He reported not talking to anyone, 
even his wife, about his Vietnam experiences.  He experienced 
intrusive memories and nightmares every night.  He reported 
talking in his sleep and soaking his pillow in sweat.  The 
veteran reported continued stress.  He was alert and 
oriented, affect was anxious and depressed.  His thinking was 
grossly organized.  He denied suicidal and homicidal 
ideation.  

The veteran became upset and anxious when he found out his 
doctor had resigned and moved out of the state.  He was 
oriented to time, place, and person.  He was extremely 
anxious.  During registration, he was able to repeat all 
three words that were presented to him.  He was unable to 
perform to the demand characteristics of attention, of 
subtracting serial sevens from 100.  He provided the correct 
responses for naming, repetition, command, and read.  He was 
unable to write a complete sentence with a subject and verb.  
He refused to name five past presidents, and he recalled none 
of the three words presented to him during registration.

The veteran's thoughts processes were coherent and goal-
directed, but he appeared to be somewhat disorganized and 
extremely distractible and anxious.  His short-term memory 
loss appeared to be grossly affected by his anxiety.  On a 
scale of one to ten, with one being the lowest and ten being 
the highest, the veteran reported typically functioning at a 
level of seven for depression and at a level of eight for 
anxiety.  He reported no current suicidal or homicidal 
ideation.  He reported becoming annoyed when people stared 
and looked at him too much, which the examiner found 
delusional.  The veteran reported that he experienced 
auditory hallucination once.  He reported that he frequently 
experienced visual hallucinations of seeing white spots and 
darting or fleeting dark figures out of the corner of his 
eye, which likely reflected being overloaded with anxiety and 
stress.  He acknowledged that he experienced tactile 
hallucinations, frequently feeling that something is crawling 
on his skin and his face.  The examiner assigned a GAF score 
of 60.

A May 2003 VA medical record noted that the veteran 
absolutely refused to tell his wife or anyone else about his 
Vietnam experiences.  He complained of intrusive memories, 
nightmares every night, talking in his sleep, and soaking his 
pillow with sweat.  He was hyperalert, vigilant, had 
decreased interest, sleep, and concentration, and a sense of 
a foreshortened future.  An August 2003 record noted that the 
veteran was alert and tearful, and that he described 
paranoia.  He was diagnosed with PTSD, as well as with 
depression with psychotic thinking.

A March 2005 VA medical record notes that the veteran was 
very anxious about his upcoming VA examination.  Except for 
two days trying to work as a welder's helper, he had not 
worked outside the home since May 2001.  He had ongoing back 
pain, depression, and debilitating PTSD symptoms that 
rendered him unable to seek or sustain gainful employment.  
His PTSD symptoms included depressed mood, feeling hopeless, 
isolation, withdrawal, poor sleep, irritability, very poor 
concentration and focus, low energy, no motivation, and 
avoidance of people, places, and things.  He stated that he 
takes a few sips of alcohol during the day to try and take 
the edge off his pain, but he was unable to quantify how much 
alcohol he drinks.  He was alert and oriented, but he had a 
tearful, anxious, and depressed affect.  It was difficult for 
him to comprehend questions, as usually his wife accompanied 
him in order to "translate."  He attributed this to his 
high level of anxiety.  He denied suicidal and homicidal 
ideation.

According to the March 2005 VA examination report, the 
veteran experienced persistent alienation, isolation, sleep 
disturbance, edginess, startle, and memories of Vietnam.  He 
was essentially isolative with few activities and enjoyments.  
He had poor post-military psychosocial adjustment, with 
marginal occupation and subsequently falling off the 
employability ladder, such that now he was disabled.  He had 
been in a relationship with his wife for the past 35 years.  
There was some history of suicidal ideation, but no attempts 
were made.  There was no history of clear assaultiveness, 
although he had been somewhat short with his immediate 
family.  


On examination, the veteran was shabbily dressed and it was 
noted that he was clearly not looking after his hygiene.  He 
wanted to communicate but seemed not to be enthusiastic.  He 
gave his history with some hesitation and prompting.  There 
was no obvious delusion or hallucination.  He seemed to have 
slowing of his thought processes.  The mood was depressed.  
Eye contact was poor.  There were no suicidal or homicidal 
thoughts.  There was a sense of discouragement.  He was 
oriented to place, person, and time.  On direct questioning, 
he could respond to memory questions, but all his 
presentation was slow.  There was no obsessive or ritualistic 
behavior.  The rate and flow of speech was slow but totally 
relevant.  He was logical.  There was no obscurity in his 
thought pattern.  There was no psychotic manifestation.  
There were no panic attacks.  There was no evidence of 
impaired impulse control.  His sleep had been impaired for 
many years, with midnight sleep disturbance and disturbing 
dreams.  There was evidence that the veteran had a depressive 
manifestation, a history of alcohol use, and significant 
isolation seen in the context of a learning disability and 
difficulty reading over the last several years.  He was 
assigned a GAF score of 50.  

The record also includes several VA medical records from the 
veteran's October 2005 psychiatric hospitalization.  
According to admission records, the veteran was laid off in 
2001 after working for the same employer for over thirty 
years.  He stated that he was not thinking of Vietnam when he 
was working.  He denied auditory hallucination, but he 
reported seeing dark shadows that appeared from the left.  
The veteran was alert, attentive, and oriented.  He was 
cooperative and reasonable, and his grooming was appropriate.  
He started the interview somewhat guarded and suspicious, but 
he was able to open up and elaborate on his history.  His 
speech was of normal rate and rhythm.  There was increased 
latency of response.  His language was intact.  His mood was 
dysphoric, and his affect was congruent with his mood.  His 
thought processes were normal and coherent.  There was 
blocking and flight of ideas.  The veteran was mostly linear 
and goal-directed.  There was no unusual thought content.  
There was no suicidal or violent ideation.  He had limited 
insight and good judgment.  His recent memory and remote 
memory were impaired.  The veteran had difficulty recounting 
past events, did not remember any medications he had taken, 
and could not recall what his current medications were for.  
He was assigned a GAF score of 35.  


An evaluation after the veteran's admission to the VA medical 
center in October 2005 noted that the veteran was cooperative 
and made fair eye contact.  He had normal speech rate, 
rhythm, and volume.  His affect was mostly congruent and 
appropriate.  He was not at all tearful and was seen actively 
interacting with peers and not being isolative.  He denied 
auditory and visual hallucinations.  He denied suicidal 
ideation and homicidal ideation.  He was having no delusions, 
but there was some paranoid behavior.  His thought processes 
were mostly linear, organized, and goal-directed.  He was 
oriented to time, place, and person.  His short, immediate, 
and long-term memory were slightly impaired.  Concentration, 
attention, impulse control, and reliability were fair.  The 
veteran was assigned a GAF score of 45.  

An evaluation from a week later noted that the veteran did 
not look visibly concerned about anything.  He was 
cooperative, made fair eye contact, and was initially 
somewhat paranoid.  The rate, rhythm, and volume of his 
speech were normal.  He was in a good mood, and his affect 
was congruent to his mood.  His mood was much brighter than 
on admission.  He denied auditory and visual hallucinations.  
There were no delusions or paranoia.  His thought process was 
mostly linear, with some circumstantiality.  He was oriented 
to time, place, and person.  Short, medium, and long-term 
memory were impaired.  Concentration, attention, insight, 
judgment, impulse control, and reliability were fair.  He was 
assigned a GAF score of 45.  

According to an October 2005 neuropsychological assessment, 
the veteran no longer found pleasure in hobbies, such as 
competitive shooting and knifemaking, that he once enjoyed.  
On examination, the veteran was alert and oriented to person.  
However, he did not know the day of the week and thought it 
was winter.  He was generally oriented to place, but he did 
not know what floor he was on.  Conversational speech 
contained occasional word-finding difficulties and both 
phonemic and semantic paraphasic errors.  There were also 
errors in verbal language production that would not be due to 
his reported dyslexia.  Writing was micrographic.  Affect was 
flat, with little emotional expressiveness.  The veteran's 
level of effort was generally poor and he gave up easily on 
most tests.  The overall test results were not considered 
valid measures of the veteran's actual cognitive abilities, 
although it did illustrate his approach to formal testing.  

Results of a brief cognitive screen fell in the mildly to 
moderately impaired range, with errors in orientation, 
sustained concentration, memory, and verbal repetition.  
Additional measures of general intellectual functioning and 
short-term memory were also impaired, but they were 
considered invalid due to the veteran's poor effort 
throughout most of the assessment.  The examiner concluded 
that, while it was tempting to disregard most of the 
neuropsychological findings as being the result of poor 
effort due to the veteran's acute psychiatric condition, 
there were a number of neurological symptoms that warranted 
additional medical investigation.  

On discharge from his October 2005 hospital stay, the veteran 
was assigned a GAF score of 55.  

In March 2006, the veteran's VA psychologist submitted a 
letter discussing the severity of the veteran's PTSD based on 
two years of extensive psychological testing and group 
therapy.  The examiner stated that the veteran was finding it 
increasingly difficult to manage his PTSD symptoms and was 
reporting significant impairment in many areas of his life.  
He tended to be socially isolative, and he had difficulties 
interacting with other people.  He was edgy and tended to be 
very uncomfortable in crowds.  He relied heavily on his 
spouse to maintain the household and tended to be fearful of 
his irritability when engaging others in public.  He reported 
explosive outbursts of anger.  He was hypervigilant and 
reported a chronic need to check locks and "patrol the 
perimeter" of his home.  He had difficulty sleeping, 
reporting restlessness, insomnia, and continued nightmares 
with content related to deaths he witnessed in Vietnam.  He 
had difficulty talking about his dreams and often became 
tearful in the group therapy when he or others share memories 
related to military service.  He admitted to thinking about 
military service too much.  He indicated that his wife 
complains about the amount of time he spends in his darkened 
basement, during which he is often recounting his time in 
Vietnam.  He admitted to significant guilt feelings.  His 
depression was intense, and he reported episodes of 
tearfulness and periods in which he has felt overwhelmed by 
feelings of hopelessness and despair.  


It was the doctor's opinion that these symptoms caused 
clinically significant distress and impairment in many areas 
of his life.  The psychologist opined that the veteran's 
ability to work was significantly compromised by these 
issues.  The psychologist did not believe that the veteran 
was capable of working now or in the foreseeable future.  
Further, there was evidence that a return to work would 
likely further exacerbate the veteran's symptomatology.  

Based on a review of this evidence, the Board finds that the 
veteran's symptoms most closely approximate the 70 percent 
criteria but no more for the entire period that is 
contemplated by this appeal.  38 C.F.R. § 4.7 (2007); see 
Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  The 
evidence reflects deficiencies in work, in that the veteran 
had to quit the only job he's had since 2001 after two days 
because he stated his PTSD symptoms made him unable to handle 
working.  With respect to family relations, the Board notes 
that, while the veteran has been married for over thirty-five 
years, the medical evidence of record reflects that his wife 
was reported as extraordinary in her support of and caring 
for the veteran.  The veteran's judgment has been described 
as fair, and records reflect that the veteran is often 
strongly affected by anxiety and depression.  Records also 
reflect evidence of psychotic thinking.  

Concerning specific symptoms, the Board believes that the 
veteran's symptoms are of the type and severity that justify 
a 70 percent rating.  Past suicidal ideation was recorded, 
but it is not indicated that the veteran had such thoughts 
during the period on appeal.  Obsessional rituals, including 
checking his locks and patrolling the perimeter of his home, 
are reported in the March 2006 letter.  The records reflect 
that, throughout the period of this appeal, the veteran has 
had difficulties communicating and sometimes required his 
wife to "translate" for him.  Mental evaluations also 
described a near continuous anxiety or depression affecting 
the ability to function independently.  These symptoms have 
been thought to contribute to his difficulty in adapting to 
stressful circumstances.  The records also reflect past 
periods of irritability and violence.  There was some neglect 
of personal appearance and hygiene.  With respect to the 
inability to establish and maintain effective relationships, 
the veteran did not describe having any friends.  He noted 
that he once visited one of his closest friends from Vietnam 
but, other than that, he tended to isolate himself.  

While these symptoms warrant a 70 percent rating, the Board 
does not believe that a 100 percent rating is appropriate.  
While some of the evidence discussed above describes the 
veteran's difficulties communicating, other records indicate 
that such problems are not persistent and that the veteran is 
capable of communicating without the help of his wife.  There 
is some evidence of hallucinations, such as the veteran's 
stating that he sees something moving out of the corner of 
his left eye, and the July 2003 report that the veteran often 
felt tactile hallucinations.  There is no evidence that the 
veteran is in persistent danger of hurting himself or others.  
There is also some evidence of disorientation to time and 
place.  While there is evidence of memory loss, this evidence 
does not suggest that the veteran cannot remember things such 
as names of his close relatives or his own name.  

The Board believes that a 70 percent rating is warranted 
because, while the veteran has experienced some symptoms that 
are listed under the 100 percent disability rating, many of 
these symptoms have not been consistently reported throughout 
the period on appeal.  It does not appear, for instance, that 
the veteran had a persistent problem with tactile 
hallucinations, nor had he regularly been disoriented as to 
time and place.  Instead, the Board finds that the veteran's 
overall level of functioning, even including the impairment 
caused by these infrequent symptoms, most closely 
approximates the 70 percent rating.    

Nor do the veteran's GAF scores, which range from 35 to 60, 
justify a 100 percent rating, as the symptoms accompanying 
even the lowest GAF scores are already compensated by the 70 
percent rating.  For example, as described above, the report 
from the veteran's admission to the VA medical center in 
October 2005 notes the following observations: no auditory 
hallucination; visual hallucinations in the form of a dark 
shadow seen out of the corner of his left eye; alert, 
attentive, and properly oriented; cooperative and reasonable; 
appropriate grooming; initially guarded behavior, but opened 
up in the course of the interview; speech of normal rate and 
rhythm; increased latency of response; intact language; 
dysphoric mood; affect congruent with mood; normal, coherent, 
linear, and goal-directed thought processes; blocking; flight 
of ideas; no unusual thought content; no suicidal or violent 
ideation; limited insight; good judgment; and impaired recent 
and remote memory.  This report assigned a GAF score of 35.  
While this description does signify significant occupational 
and social impairment, it does not qualitatively reflect the 
total occupational and social impairment to warrant a 100 
percent rating under Diagnostic Code 9411.  Therefore, the 
Board believes the 70 percent disability rating is 
appropriate.

The evidence in this case fails to show that the veteran's 
PTSD has caused marked interference with employment beyond 
that interference contemplated in the assigned rating.  
Therefore, in the absence of evidence of an exceptional 
disability picture, referral for consideration of an 
extraschedular evaluation is not warranted.  See 38 C.F.R. § 
3.321(2007).  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against a rating in excess of 70 percent 
at any time during the period on appeal, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An initial disability rating of 70 percent for PTSD prior to 
March 9, 2006 is granted, subject to the governing 
regulations applicable to the payment of monetary benefits. 

An increased rating in excess of 100 percent for PTSD is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


